           Case 1:20-cv-01486-CM Document 3 Filed 04/27/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAMAL HICKS,

                                Petitioner,
                                                                     1:20-CV-1486 (CM)
                        -against-
                                                                              ORDER
 THE PEOPLE OF THE STATE OF NEW YORK,

                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated February 24, 2020, the Court directed Petitioner, within thirty days, to

submit a completed request to proceed in forma pauperis (“IFP”) or pay the $5.00 filing fee.

That order specified that failure to comply would result in denial of this petition for a writ of

habeas corpus. Petitioner has not filed an IFP application or paid the fee. Accordingly, the Court

denies this petition without prejudice. 28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. Because the petition makes no substantial showing of a denial of a constitutional

right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 27, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
